Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	applicant’s amendments and arguments, filed with the response of March 4, 2022, have been fully considered by the examiner.  The following is a complete response to the March 4, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al (2018/0289388) in view of the teaching of Solomon (2005/0215994).
	Lenker et al provide a transeptal crossing system (Abstract) comprising a transeptal crossing needle comprising an elongate, flexible tubular body (4624 – Figure 46) having proximal and distal ends and a conductive sidewall defining a central lumen.  Paragraph [0279] discloses the RF generator connected to the tubular member (4624) and/or the inner tube (4622) which is inserted through the central lumen of the tubular member (4624).  An insulation layer (4612) surround the sidewall of the tubular member  leaving an exposed distal electrode (para. [0279]).  There is an end aperture through which inner member (4622) may project.  Lenker et al provide a battery powered RF 
	Solomon provides another device for tunneling through tissue comprising a tubular member having one or more electrodes at the distal end, and a battery powered RF generator in the handle.  In particular, Solomon teach that the electrodes may be used to advance the device through tissue by delivering RF energy similar to the Lenker et al device.  Additionally, Solomon specifically teaches the electrodes may also be used to monitor impedance to detect tissue as the device is advanced (para. [0036], for example), and specifically to distinguish between two different types of tissue.  
	To have provided the Lenker et al system with an impedance monitoring means connected to the generator to determine when tissue has been crossed by the electrodes would have been an obvious consideration for one of ordinary skill in the art since Solomon fairly teaches the known use of such an impedance monitoring means in a device that uses RF energy to pass the device through tissue.
	Regarding claim 2, Lenker et al teach the device may comprise a side port (4708) for injecting fluid to tissue.  Regarding claim 4, Lenker et al teach the tubular member may include a step-down in outside diameter (Figure 45, for example).  Regarding claim 5, Lenker et al fails to specifically disclose the shape of the electrode tip.  However, Solomon discloses a smooth hemispherical tip at the end of a tubular member (Figure 2, for example).  Regarding claim 6, Lenker et al disclose the components may be made from stainless steel (para. [0105], for example).  Regarding claim 7, Lenker et al disclose an outer diameter for the tubular body within the claimed .
   
Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al (2018/0289388) in view of the teaching of Solomon (2005/0215994) and further in view of the teaching of Krishnan (2004/0133113).
The combination of the Solomon teaching with the Lenker et al device has been addressed previously.  While Lenker et al disclose multiple electrodes located on the device, there is no express teaching of a side electrode on the tubular body spaced proximally from the electrode tip.  Lenker et al also fail to disclose the particular dilator arrangement as recited in claims 18 and 19.
Krishnan provides a similar device for locating a catheter device against a septal wall.  The device has electrodes for identifying tissue of the septum in preparation for a transseptal puncture.  In particular, Krishnan provides a tubular body having a distal electrode (65 – Figure 8), and further discloses providing a proximal electrode (66) on the same tubular body.  Additionally, Krishnan disclose the use of a dilator to facilitate puncturing of the septum, as well as an electrode located on the dilator.  See, for example, paragraph [0053] and [0066].
To have provided the Lenker et al device, as modified by the teaching of Solomon, with a second electrode on the tubular member or one a dilator body to 
Regarding claim 20, Solomon teaches a processor to determine tissue impedance as addressed previously.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al (2018/0289388) in view of the teaching of Solomon (2005/0215994) and further in view of the teaching of de la Rama et al (2009/0012517).
Lenker et al provides a tubular body having an exposed electrode at the distal end as addressed previously.  Lenker et al fails to disclose any particulars of the distal end structure or of the electrode.
De la Rama et al disclose another device for treating cardiac tissue and provide an electrode at the distal end of a tubular member (e.g. catheter).  In particular, de la Rama et al disclose the specific attachment of the electrode to the tubular body.  The tubular body includes an annular recess (168), wherein the electrode tip (150) includes a proximally extending connector positioned in the recess (see Figure 4).  The connector includes a flange (166) that engages the recess (168).  The relative diameters of the tubular body and the electrode tip and the annular flange are shown in Figure 4.  The coupler (152) is an insulating layer with a thickness equal to a difference between the first and second diameters as seen in Figure 4.
.
Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.  Applicant asserts that since Solomon is directed to a tunneling device for creating a path for a subcutaneous catheter, and there is no teaching of using the device for a cardiovascular application, there is no specific teaching of monitoring the impedance change between blood and cardiac tissue as now required by claim 1.  The examiner maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Lenker et al clearly provides a device (and method) for performing a transseptal crossing and provides an RF electrode to assist with such.  Solomon provides the general teaching of using impedance sensing to determine different types of tissue that is engaged for a puncture device to enable the user to identify the location of the device.  The examiner maintains that one of ordinary skill in the art would recognize that such an impedance sensing mechanism would have application for numerous types of tissue crossing devices .
Applicant has not substantively argued the dependent claims, and the examiner maintains the rejections of those claims remain tenable as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 10, 2022